—Order unanimously reversed on the law without costs, petition granted and designating petition validated. Memorandum: Petitioners appeal from an order of Supreme Court dismissing their petition on the ground that petitioners failed to explain the alteration of the candidate’s residence from "Reed Street” to "Reed Avenue.” The petition with 25 signatures is valid. The subscribing witness’s failure to initial the modifications that changed petitioner Merry’s address from "61 Reed Street” to "61 Reed Avenue” was inconsequential and did not mislead or confuse the signatories with respect to the identity of the candidate (see, Matter of Ferris v Sadowski, 45 NY2d 815; Matter of Bachety v Canary, 112 AD2d 1058, lv denied 65 NY2d 607; Matter of Harfmann v Sachs, 138 AD2d 551, lv denied 71 NY2d 803; Matter of Brewster v Cayuga County Bd. of Elections, 83 AD2d 983, lv denied 54 NY2d 603). (Appeal from Order of Supreme Court, Erie County, Notaro, J.—Election Law.) Present—Denman, P. J., Balio, Wesley, Callahan and Davis, JJ. (Filed Sept. 7, 1994.)